Title: To James Madison from John Addison, 29 July 1825
From: Addison, John
To: Madison, James


        
          London July 29th. 1825No 50 London Street Fitzroy Square
          Sir
        
        About two Years ago, a Gentleman called at my Shop, as he said commissioned by you, to know what were the largest Globes published; at that time Carey’s Twenty One inch were the largest, the enclosed Work being only in progress; he asked when they would be completed, & finding a considerable time must elapse, desired we would send notice when they should be. I accordingly take the liberty of informing you that the Terraqueous Globe is completed & has given the highest satisfaction it having they say far exceeded our promises in the Prospectus. The Celestial will be done about Christmas, most of our Subscribers are desirous of having the former immediately & the latter when done. The Price pr pair mounted in a neat Mahogany Frame is Sixty Guineas, or divided, the Terraqueous 35 & the Celestial 25. More elegant Mounting may be had at a proportionate increase of expence.
        In the mounting we have adopted a New Plan which is generally considered a great improvement. Instead of the broad cumbrous Horizon usual

to Globes, we apply one about two inches wide only, while the purpose for which the excess of Horizon was used is rendered more available by the names of the Months Days &c being marked on the Eliptic, an advantage which smaller Globes do not possess. This admits of an almost uninterrupted view of a complete Hemisphere. However any Person who prefers the old Mode can have them so mounted.
        Should you be pleased to honor us with your Commands, we shall take care that they be in every respect worthy of your Patronage. I am for self & Partners Your obedt: humle: Servant
        
          J Addison
        
      